FILED

FEB 1 6 2016
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA C!erk, U.S. District & Bankruptcy
Courts for the District of Columbia
Kwasi Seitu, )
)
Plaintiff, )
) Case: 1 :16-Cv-O024O
v_ ) Assigned To : Unassigned
) Assign. Date ; 2/16/2016
Huntwood Preservation, LLC et al., ) Description; Pr0 Se Gen. Civi| (F Deck)
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis. The application will be granted, and the complaint
will be dismissed. See 28 U.S.C. § l9l5(e)(2)(B) (requiring dismissal of a case upon a
determination that the complaint fails to state a claim upon which relief may be granted or seeks
monetary damages from an immune defendant).

Plaintiff is a District of Columbia resident. In this action captioned: Damages Complaint
for Conspiracy to Violate Civil and Human Rights With Jury Demand, plaintiff sues three judges
of the Superior Court of the District of Columbia, a limited liability company, and two
individuals. He demands money damages exceeding $100 million. The defendants are alleged
to have participated in "an illegal eviction." Compl. at 2. Plaintiff accuses the defendants of "a
scheme to violate [his] Constitutional, Civil, and Human Rights . . . through the initiation and
secretive continuance of a malicious Landlord and Tenant action, resulting in the Plaintiff being
unexpectedly and illegally evicted from his abode, with all of his belongings being criminally
broken open to the general public for taking for several hours." Ia’. Plaintiff claims that the

defendants violated his right of due process.

 

Judges are absolutely immune from lawsuits arising from acts taken in their judicial
capacity. See Mirales v. Waco, 502 U.S. 9, ll-12 (1991); Thanh Vong Hoai v. Superior Court
for District of Columbia, 344 Fed. Appx. 620 (D.C. Cir. 2009) (per curiam); Sindram v. Sua'a,
986 F.2d 1459, 1460 (D.C. Cir. 1993). Because plaintiffs allegations against the Superior Court
judges are based on their actions taken during eviction proceedings within their jurisdiction, see
Compl. 1111 15, 18, 20-28, immunity shields those defendants from this lawsuit. Seitu v. District
of Columbz'a, 368 Fed. App'x 147 (D.C. Cir. 2010) (citing Atherton v. District of Columbia Ojj‘ice
ofthe Mczyor, 567 F.3d 672, 682 (D.C. Cir. 2009)).

Plaintiff sues three private defendants--the property management company, the property
manager, and their attorney--essentially for bringing an alleged malicious landlord-tenant action.
This Court lacks jurisdiction over that claim because (l) it does not present a federal question,
see 28 U.S.C. § 1331, and (2) plaintiff and two of the private defendants reside in the District of
Columbia, thereby foreclosing an action in diversity. See id. § 1332. Plaintiff’s recourse against
the private defendants lies, if at all, in D.C. Superior Court. Hence, dismissal of the complaint
against those defendants will be without prejudice. A separate Order accompanies this

Memorandum Opinion.

Date: February /'L,20l6